Citation Nr: 0930111	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include hyperopia.  

2.  Entitlement to service connection for a right ovarian 
cyst.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from October 1982 to November 
2002.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO 
located in Phoenix, Arizona.  Thereafter, the Roanoke RO 
assumed jurisdiction.  

The issue of service connection for a right ovarian cyst is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on her part.  


FINDING OF FACT

The Veteran does not have any eye disability related to 
disease or injury during her active service.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the record reveals that the Veteran was seen with 
complaints of photophobia and floating spots in August 2000.  
The Veteran had a meningioma removed from her right temporal 
area in October 2000.  In August 2001, the Veteran reported 
having flashers/floaters in her eyes, headaches, and dry eyes 
for a period of two days.  Following examination, the 
examiner stated that there was no ocular cause for the 
Veteran's headaches.  She was prescribed artificial tears for 
the eye dryness.  At the time of a May 2002 examination, 
normal findings were reported for the eyes.  The Veteran was 
noted to have 20/20 vision, bilaterally.  On a May 2002 
report of medical history, the Veteran was noted to have 
vision spots and headaches.  She checked the "yes" box when 
asked if she had or had ever had eye trouble.  

In conjunction with her claim, the Veteran was afforded a VA 
examination in October 2002.  The examiner noted that the 
claims fielder was available and had been reviewed.  The 
examiner observed that the Veteran was complaining of seeing 
spots in front of her eyes which lasted for several minutes 
and were followed by migraine headaches.  She indicated that 
this happened about once a week.  She also noted seeing 
flashes of light off to the side which were becoming more 
frequent.  She stated that it was her belief that the 
symptoms of spots and light began around the time that she 
had brain surgery for a benign meningioma.  She denied having 
any ocular pain or diplopia, though she reported frequent 
headaches.  She also noted eye strain when using the 
computer.  Personal medical history was noted to be positive 
for hypertension and post brain surgery.  The Veteran 
reported no family history of eye disease.  

Examination revealed uncorrected distance visual acuity of 
20/20-1 in the right eye and 20/20 in the left eye.  
Uncorrected near acuity was 20/20 in the right eye and 20/20- 
in the left eye.  Manifest refraction on the left and right 
was +1.50 sphere.  The Veteran indicated that near acuity was 
clear with the refraction.  Pupils were equal, round, and 
reactive to light with no afferent pupillary defect present.  
Extraocular muscle motility and confrontational visual fields 
were full, bilaterally.  Slip lamp examination revealed the 
lids, conjunctivae, and cornea were all unremarkable.  
Anterior chambers were clear and deep.  The lenses were 
clear.  Macula and posterior pole were clear and periphery 
was flat and clear with no holes or tears present.  Diagnoses 
of hyperopia and ocular good health were rendered.  The 
examiner stated that there was no ocular etiology for the 
Veteran's symptoms of spots and flashing lights.  He 
indicated that they were most likely migrainous in nature.  

Service connection is not warranted for any current eye 
disorder.  Refractive error, including presbyopia and 
hyperopia, is excluded, by regulation, from the definition of 
disease or injury for which veteran's benefits are authorized 
if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 
4.9.  As such, regardless of the character or the quality of 
any evidence which the Veteran could submit, a strictly 
developmental defect, such as refractive error, including 
hyperopia, cannot be recognized as a disability under the 
terms of the VA's Schedule for Rating Disabilities and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 
(1996); Beno v. Principi, 3 Vet. App. 439 (1992).  The 
validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as refractive error 
from the definition of disease or injury, at least as to 
preclusion of service connection for personality disorder, 
has been upheld.  Winn, 8 Vet. App. at 510.

As to the claimed floaters/flashes, the Board notes that 
while the Veteran has reported having them on several 
occasions, there has been no link to any ocular pathology.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
competent evidence, consisting of treatment records and the 
results of the VA examination, is to the effect that the 
Veteran does not currently have an eye disorder for which 
service connection may be granted.  

Based upon the above, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


The Veteran's status has been substantiated.  In a May 2007 
letter, the RO gave the Veteran notice that informed her of 
the evidence needed to substantiate entitlement to service 
connection.  The letter also told her what evidence she was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letter also told her to submit 
relevant evidence in her possession.  The letter told the 
Veteran that to substantiate the claim there must be evidence 
of a current disability and a link between the disability and 
service.  The Veteran was also provided with notice as to the 
disability rating and effective date elements of the claim in 
the May 2007 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As the May 2007 letter came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency of the 
notice was not remedied by the readjudication of the claim 
after sending the May 2007 letter.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (2007).  Nonetheless, the Board 
concludes that there was no prejudice to the Veteran in the 
RO's failure to readjudicate the claim after the May 2007 
letter, as no additional evidence was received and the 
veteran replied in July 2007 that she had no other 
information or evidence to give VA to substantiate her claim.

All available treatment records have been obtained.  No other 
relevant records have been identified.  The Veteran was also 
given a VA examination.  No further action is necessary to 
assist the Veteran in substantiating the claim.


ORDER

Service connection for an eye disorder, to include hyperopia, 
is denied.   


REMAND

The Board notes that, in September 2002, the RO requested 
that the Veteran be scheduled for VA eye, gynecological, and 
general medical examinations.  The eye examination was 
performed on October 30, 2002.  The general medical 
examination was performed on October 15, 2002.  The Veteran 
also appeared on November 9, 2002 for pulmonary function 
tests.  The eye examination and pulmonary function test were 
performed at the VA medical center in Tucson, Arizona, which 
reported that the veteran had failed to report for the 
gynecological examination.  The general medical examination 
was performed at Fort Huachuca.

In her June 2004 notice of disagreement, the Veteran 
indicated that an examination was performed at the VA medical 
office at Fort Huachuca.  She stated that she had been told 
that she had failed to report for a VA examination in Tucson 
VAMC on October 28, 2002, but that the nurse that did part of 
her examination was the same person who did the pelvic 
examination in her office.  

In a March 2005 statement of the case, the RO noted that the 
Veteran had failed to report for the scheduled VA 
gynecological and observed that the Veteran reported having 
undergone a gynecological examination, but had not noted the 
date of the examination.  She was asked to give the date of 
the examination, so that the report could be obtained.  She 
was also informed that if the examination report could not be 
obtained, she should notify VA of her willingness to undergo 
another VA examination, so that one could be scheduled.  The 
Veteran did not subsequently provide VA with the date of the 
gynecological examination that she had referred to in her 
June 2004 notice of disagreement or indicate her willingness 
to attend another VA examination.

Nonetheless, the Board notes the Veteran's statements as to 
having undergone a gynecological examination subsequent to 
service and observes that the Veteran reported for all other 
scheduled examinations in October 2002.  In addition, the 
Board observes that on the Veteran's May 2002 report of 
medical history, she was noted to have had a right ovarian 
cyst from 1984 to the present.  Based upon all of the above, 
the Veteran should be scheduled for a VA examination to 
determine the nature and etiology of any current right 
ovarian cyst, and/or residuals thereof, and its relationship, 
if any, to service.  

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any right ovarian cyst, 
and/or residuals thereof.  All indicated 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
to the examiner.  Following examination 
and a review of the claims folder, the 
examiner is requested to render the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current right ovarian 
cyst or residuals thereof, is related to 
the Veteran's period of service.  
Detailed rationale is requested for each 
opinion that is rendered.  A copy of the 
notification for the scheduled 
examination is to be placed in the file.  

2.  The Veteran is advised that this 
examination is  needed to adjudicate her 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of her claim.  
38 C.F.R. § 3.655 (2008).

3.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


